       Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 1 of 9. PageID #: 1



                  IN THE UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF OHIO

                             EASTERN DIVISION



ZACHARY P. HORKY                                )
  c/o 701 The City Club Building
  850 Euclid Avenue                             )
  Cleveland, OH 44114
                                                )

                               Plaintiff,       )

                                                )
              -vs-
                                                ) C O M P L A IN T

                                                )   Trial by Jury Endorsed
                                                    Hereon
CITY OF PARMA, OHIO                             )
 6611 Ridge Road
 Parma, OH 44129                                )

            and                                 )

ZACHARY STOYKA (individually                    )
and in his official capacity)
  6611 Ridge Road                               )
  Parma, OH 44129
                                                )
                            Defendant.

                              INTRODUCTION

  1. This is an action brought to secure enforcement of federally protected rights

     arising out of governmental misconduct, encroachment and abuse in violation


                                            1
    Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 2 of 9. PageID #: 2



   of the Fourth and Fourteenth Amendment to the Constitution of the United

   States and in its application.

2. The Plaintiff seeks declaratory, injunctive relief and damages.

                       CLAIMS AND JURISDICTION

3. This action is initiated pursuant to the Civil Rights Act of 1871, 42 U.S.C.

   §1983, to redress the deprivation under color of statue, ordinance, regulation,

   custom or usage of rights, privileges and immunities secured to plaintiffs under

   the Fourth and Fourteenth Amendment to the United States Constitution.

4. Jurisdiction is invoked pursuant to 28 U.S.C §§ 1331 and 1343(a)(3) and (4). To

   the extent declaratory relief is sought, claims are asserted pursuant to 28 U.S.C.

   §§ 2201 and 2202.

5. At all times relevant to this complaint, Defendants have acted under color of

   law and under color of the statutes, ordinances, charter, regulations, customs,

   usages and practices of local government and a government official of the City

   of Parma, Ohio.

6. With respect to other state law claims, jurisdiction is invoked pursuant to 28

   U.S.C. § 1367.

                                    PARTIES

7. Plaintiff Zachary Horky (“Horky”), is a person who resides in Cuyahoga

   County, Ohio and is within the jurisdiction of the United States District Court

   for the Northern District of Ohio.
                                        2
    Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 3 of 9. PageID #: 3



8. Defendant City of Parma, Ohio is a municipality in the state of Ohio and sits

   within the jurisdiction of the United States District Court for the Northern

   District of Ohio.

9. Defendant Zachary Stoyka is employed by the City of Parma, Ohio as a police

   officer and was the arresting officer of Plaintiff.

                          Count I
         CLAIMS UNDER THE FOURTH AMENDMENT TO THE
                 UNITED STATES CONSTITUTION

10. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

11. In 2018, Horky was charged in the Parma Municipal Court in two different

   cases with one count each of criminal child enticement in violation of Parma

   Codified Ordinances 636.075.

12. Horky was originally arrested by Defendant Zachary Stoyka.

13. Defendant Stoyka had no probable cause for the arrest of Horky.

14. Horky was charged in Case Nos. 18-CRB-03100 and 18-CRB-03492.

15. He pleaded not guilty in both cases.

16. The matter(s) proceeded to a bench trial.

17. During its opening statement, Defendant, City of Parma, Ohio, amended the

   charge in each case to criminal child enticement in violation of R.C. 2905.05.

18. When Defendant, City of Parma, charged Horky under Parma Codified

   Ordinances 636.075 and later amended the charges to violations of R.C.
                                           3
    Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 4 of 9. PageID #: 4



   2905.05, it knew or should have known that the statute had been previously

   found unconstitutional and was well settled as established law.

19. When Defendant Stoyka arrested Horky, he knew or should have known that

   the statute under which he was making the arrest, had been previously found

   unconstitutional and was well settled as established law.

20. Defendant City of Parma had an obligation and continues to have an obligation

   to train its officers and prosecutors that prosecuting and arresting individuals

   under laws previously held unconstitutional violates the rights of individuals

   secured under the Constitution of the United States.

21. When the Defendant, City of Parma, charged Horky under Parma Codified

   Ordinance 636.075 and later amended the charges to violations of R.C.

   2905.05, there was no probable cause for his criminal prosecution.

22. At the conclusion of the trial, the court found Horky guilty in both cases and

   sentenced him in each case to a $250 fine and 180 days in jail.

23. The sentences were ordered to be served consecutively. Horky’s sentence was

   immediately ordered into execution.

24. Horky spent roughly six (6) months in the Cuyahoga County Jail after being

   convicted.

25. Horky timely appealed the convictions.

26. On November 27, 2019, the Eighth District Court of Appeals (Parma v.

   Horky, 2019-Ohio-4886) found that Horky was wrongfully charged and
                                         4
    Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 5 of 9. PageID #: 5



   convicted under an Ohio statute which had been previously been found

   unconstitutional.

27. The Eighth District Court of Appeals concluded that Zachary Horky’s rights

   under the Due Process Clause were violated by Defendant City of Parma,

   Ohio.

28. As a result of the acts and conduct of Defendant, Horky has suffered severe

   emotional distress in addition to other compensatory damages.

29. As a result of Defendant’s conduct, Horky lost his job and became homeless

   for a period of time.

30. Horky’s loss is irreparable because it would be virtually impossible to restore

   him to his emotional state prior to his rights being violated by Defendant.

                         Count II
         DUE PROCESS CLAIMS UNDER THE FOURTEENTH
       AMENDMENT TO THE UNITED STATES CONSTITUTION

31. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

32. The acts and conduct of Defendants have been in wanton and reckless

   disregard of Plaintiff’s rights and feelings associated with Horky’s arrest and

   prosecution.

33. Under color of state law, Defendants freely and openly violated the rights of

   Plaintiff when he was prosecuted under a statute which had previously been

   found unconstitutional.
                                       5
    Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 6 of 9. PageID #: 6



34. As a result of the acts and conduct by Defendants, Plaintiff has been deprived

   of his personal and individual rights insured under the Due Process Clause of

   the Fourteenth Amendment to the Constitution of the United States.

35. Defendants knowingly and intentionally violated the rights of Plaintiff insured

   under the Due Process Clause of the Fourteenth Amendment to the

   Constitution of the United States.

36. As a result of the acts and conduct of Defendants, Plaintiff has suffered from

   emotional distress and pain and suffering.

                          Count III
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

37. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

38. When Defendants arrested, charged, prosecuted, secured a conviction and

   advocated for the incarceration of Zachary Horky using a law previously held

   to be unconstitutional, they intended to cause Mr. Horky harm.

39. Arresting, charging, prosecuting, securing a criminal conviction and advocating

   for incarceration for one year through the use of an unconstitutional law

   constitutes extreme and outrageous conduct under color of state law.

40. The physical, emotional and financial suffering endured by Zachary Horky

   directly arose out of Defendants’ decision to arrest, charge and prosecute Mr.

   Horky under a statute which had previously been deemed unconstitutional.

                                        6
    Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 7 of 9. PageID #: 7



41. Defendants actions were made with reckless and malicious intent under color

   of state law to injure Mr. Horky and deprive him of rights protected by the

   Constitution of the United States.

42. Defendants knowingly and intentionally violated the rights of Plaintiff

   guaranteed under the Constitution of the United States.

43. As a result of the acts and conduct of Defendants, Plaintiff has suffered from

   severe emotional distress, pain and suffering.

                           Count IV
      CLAIMS ARISING OUT OF DEFENDANT CITY OF PARMA’S
                      FAILURE TO TRAIN

44. Plaintiff reasserts the foregoing allegations and incorporates them by reference

   as if fully set forth herein.

45. Defendant City of Parma, Ohio is obligated to train and enforce policies of its

   police department and prosecutor to insure that citizens are not subjected to

   inappropriate and abusive misconduct.

46. Defendant City of Parma, Ohio is obligated to insure that its police officers and

   prosecutors understand the consequences of misconduct.

47. Defendant City of Parma, Ohio is obligated to be educated about the

   constitutional rights of its citizens and to not charge its citizens under statutes

   which have been deemed unconstitutional.

48. Defendant City Parma, Ohio knew or should have known that the police

   training of Defendant Zachary Stoyka and its prosecutors were inadequate as
                                        7
       Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 8 of 9. PageID #: 8



      they clearly ignored the fact that the statute under which they charged and

      prosecuted Horky had been previously deemed unconstitutional.

   49. The acts and conduct of the City of Parma, Ohio in failing to insure that its

      officers and prosecutors were fully trained on the importance of an individual’s

      constitutional   rights   and   that       prosecuting   an   individual   under   an

      unconstitutional statute is not appropriate was in wanton and reckless of the

      rights and feelings of Horky.

   50. As a result of the failure of the City of Parma, Ohio’s actions to adequately

      provide sufficient training, Plaintiff has suffered substantial pain and suffering

      and significant emotional distress.

WHEREFORE, Plaintiffs urge this Court to grant the following relief:

            A. Declare that the acts and conduct of the Defendants
               constitute violations of the Fourth and Fourteenth
               Amendments to the Constitution of the United States
               and the Civil Rights Act of 1871, 42 U.S.C. §1983;

            B. Preliminarily and permanently enjoin the Defendants,
               their representatives and all others working in concert
               with them from engaging in the future in the actions
               which have the purpose or effect of depriving citizens,
               particularly, of rights insured under the Fourth
               Amendment;

            C. Grant to the Plaintiffs and against the Defendants
               appropriate compensatory damages with statutory costs
               and statutory reasonable attorneys’ fees as provided by
               federal law;




                                             8
        Case: 1:20-cv-01099-SO Doc #: 1 Filed: 05/20/20 9 of 9. PageID #: 9



             D. Grant to the Plaintiffs and against Defendant Zachary
                Stoyka, appropriate compensatory, exemplary and
                punitive damages;

             E. Grant any additional relief the Court deems just,
                equitable and in the public interest.


        s/Avery Friedman                           s/Jared S. Klebano
   Avery Friedman (0006103)                      Jared S. Klebanow (0092018)
   AVERY FRIEDMAN & ASSOCIATES                   KLEBANOW LAW, LLC
   701 The City Club Building                    701 The City Club Building
   850 Euclid Avenue                             850 Euclid Avenue
   Cleveland, Ohio 44114                         Cleveland, Ohio 44114
   P: (216) 621-9282                             P: (216) 621-8230
   F: (216) 621-9283                             jklebanow@klebanowlaw.com
   avery@lawfriedman.com
   fairhousing@gmail.com

                           Attorneys for Plaintiff Zachary Horky


                           JURY DEMAND

Plaintiff hereby demands trial by jury.

                                                         /s/Jared Klebanow
                                                        Jared Klebanow




                                            9
